Citation Nr: 1009874	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability.

2.  Entitlement to service connection for a skin pigmentation 
disability, to include vitiligo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1963. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran has hypothyroidism and vitiligo and no other 
thyroid or skin disorder.

2.  Neither hypothyroidism nor vitiligo was present until 
many years after the Veteran's discharge from service and 
neither disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  A thyroid disability was not incurred or aggravated in 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  A skin pigmentation disability, to include vitiligo, was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for thyroid and 
skin pigmentation disabilities.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, as the Board concludes below that 
the preponderance is against the Veteran's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
Veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran was provided VCAA notice by letter mailed in 
March 2004, prior to the initial adjudication of his claims.

The Board notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.

The Board also notes that the Veteran was not provided a VA 
examination and no VA medical opinion was obtained in 
connection with his claimed disabilities.  VA is obliged to 
provide a VA examination or obtain a medical opinion when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the 
current disability or symptoms may be associated with service 
or with another service-connected disability, and (4) there 
is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As discussed below, in this case there is no evidence 
establishing that the Veteran suffered an event, injury, or 
disease in service that might be related to his current 
disabilities.  Also, there is no competent evidence 
suggesting a nexus between the Veteran's claimed disabilities 
and his active service.  Therefore, the Board finds that a 
remand for a VA etiology examination is not warranted.

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests an 
endocrinopathy to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Neither hypothyroidism nor vitiligo is subject to presumptive 
service connection or a radiation basis and neither disorder 
is recognized by VA to be a radiogenic disease.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records do not reflect any evidence of a 
thyroid or skin pigmentation disorder.  On his July 1963 
separation examination, the Veteran was noted to have had a 
normal clinical evaluation of the head, face, neck, throat, 
endocrine system, and skin, and no thyroid or skin 
pigmentation problems were noted. 

The Veteran's service personnel records indicate that his 
primary duty from November 1959 to December 1962 was guard 
and police duty.  During this period, the Veteran served in 
Albany, New York, and the Marine Barracks in Roosevelt Roads, 
Puerto Rico.  

The earliest indication of any thyroid or skin pigmentation 
problems is a May 2001 private treatment record indicating 
that the Veteran had a history of hypothyroidism and 
vitiligo, and that he felt the he was exposed to chemicals in 
service that caused his vitiligo.  Private and VA treatment 
records from May 2001 to August 2005 indicate diagnoses of 
and treatment for hypothyroidism and vitiligo.  

In a statement received in July 2005, the Veteran indicated 
that during his period of service he had a top secret 
clearance to stand guard as a military police officer over 
nuclear bombs.  He also indicated that he believed that the 
radiation to which he was exposed during this duty had caused 
his thyroid problems.  The Veteran furthermore stated that 
his skin pigmentation disorder might have been caused by 
either his thyroid problem or gasses to which he was exposed 
during service. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims of service 
connection for a thyroid disability and a skin pigmentation 
disability.  

The is no indication that hypothyroidism, vitiligo, or any 
other thyroid or skin pigmentation problem began until many 
years after the Veteran's period of service, and the Veteran 
has made no assertions to the contrary.  Furthermore, the 
evidence does not establish that the Veteran suffered an 
event, injury, or disease in service with which 
hypothyroidism or vitiligo might be associated.

The Board acknowledges the Veteran's contentions that he was 
exposed to radiation and gasses while in service.  His 
service personnel records indicate that his primary duty from 
November 1959 to December 1962 was as a guard and police 
officer in Albany, New York and the Marine Barracks in 
Roosevelt Roads, Puerto Rico.  However, there is no 
indication in either the Veteran's service treatment records 
or his service personnel records that he was exposed to 
radiation or harmful gasses.  

Moreover, even assuming arguendo that the Veteran's 
assertions of standing guard over nuclear bombs and being 
exposed to gasses in service are true, neither of his 
diagnosed disorders is subject to presumptive service 
connection on the basis of radiation exposure, neither 
disorder is recognized as a radiation disease under 38 C.F.R. 
§ 3.311, and there is no competent evidence suggesting that 
either disorder is etiologically related to any incident of 
service, to include any exposure to gases or radiation in 
service.

While the Veteran might believe that his hypothyroidism and 
vitiligo are etiologically related to his period of service, 
these determinations require medical expertise; thus his lay 
opinion in this matter is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board acknowledges the Veteran's argument that 
his skin pigmentation condition might be related to his 
thyroid condition.  However, as the Board does not find the 
Veteran's thyroid condition to be service-connected, service 
connection for a skin pigmentation disability on a secondary 
basis is not warranted.

As a preponderance of the evidence is against the Veteran's 
claims, they must be denied.  


ORDER

Service connection for a thyroid disability is denied.

Service connection for a skin pigmentation disability, to 
include vitiligo, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


